EXHIBIT News Release Pioneer Natural Resources Reports Fourth Quarter 2009 Results Dallas, Texas, February 2, 2010 Pioneer Natural Resources Company (NYSE:PXD) today announced financial and operating results for the quarter and year ended December 31, Pioneer reported fourth quarter net income attributable to common stockholders of $57 million, or $.48 per diluted share.Net income included a noncash unrealized loss on commodity derivatives of $38 million after tax, or $.32 per diluted share.Without the effect of this item, adjusted income for the fourth quarter of 2009 would have been $95 million, or $.80 per diluted share. Also included in Pioneer’s fourth quarter results was income of $73 million after tax, or $.62 per diluted share, related to unusual items. These unusual items included: · the recognition of a $119 million ($75 million after tax) royalty refund receivable from the Minerals Management Service (MMS) related to the overpayment of royalties on production from deepwater Gulf of Mexico properties prior to the January 1, 2006 effective date of their sale ($.64 per diluted share), · a net hurricane-related insurance recovery of $1 million after tax ($.01 per diluted share) and · stacked rig charges of $3 million after tax ($.03 per diluted share). 2009, fourth quarter and recent highlights included: · 2009 production of 115 thousand barrels oil equivalent per day (MBOEPD), a 3% increase from 2008 and a 5% increase from 2008 on a per-share basis, reflecting the strong performance of Pioneer’s low-decline assets during a period when drilling was severely curtailed, · reducing long-term debt by $205 million during 2009 (excludes $67 million of long-term debt of Pioneer Southwest Energy Partners L.P.), · issuing $450 million of 7.5% Senior Notes due 2020, with the net proceeds being used to reduce credit facility indebtedness, · adding 52 million barrels oil equivalent of proved reserves in 2009, or 114% of full-year production, from discoveries, extensions and technical revisions, despite a severely curtailed drilling program, · delivering a drillbit finding and development (F&D) cost of $7.42 per barrel oil equivalent (BOE) (excluding price revisions), a continuing downward trend in the Company’s drillbit F&D cost, and an all-in F&D cost of $9.15 per BOE (excluding price revisions), · fourth quarter production of 106 MBOEPD, which reflects an incremental production curtailment of 2.5 MBOEPD due to the longer-than-anticipated maintenance shutdown at the gas-to-liquids plant in South Africa where the Company’s gas production is sold (full production resumed in early January), · adding oil derivatives with price upside in 2011 and 2012, bringing forecasted oil production coverage to approximately 90% and 35%, respectively, · adding gas derivatives in 2010, 2011 and 2012 (combination of swaps, collars and three-way collars), bringing forecasted gas production coverage to approximately 85%, 70% and 25%, respectively, · ramping up Spraberry drilling activity as planned, and · successfully completing a second Eagle Ford Shale well with an initial production rate of 17 million cubic feet per day of gas (MMCFPD), the highest gas rate well drilled in the play to date. Scott Sheffield, Chairman and CEO, stated, “Despite a substantial reduction in drilling activity for 2009, our high-quality assets delivered year-over-year production growth.We also delivered free cash flow and improved financial flexibility.We remain committed to a free cash flow model going forward.” “Improved oil prices and our strong derivative positions support operating cash flow forecasts of approximately $1.0 billion in 2010 and $1.3 billion in 2011.As a result, we have aggressively ramped up our drilling program in the Spraberry field and will continue our successful development program in Alaska.We also have 2 rigs operating in the burgeoning Eagle Ford Shale play.With this drilling program and the expiration of our 5 MBOEPD volumetric production payment obligation, we expect to generate quarterly production growth in 2010 and thereby increase production by at least 10% between the fourth quarter of 2009 and the fourth quarter of 2010. This growth rate could be higher when we significantly ramp up drilling activity in the Eagle Ford Shale later in 2010.Beyond 2010, we expect a further increase in our Spraberry and Eagle Ford Shale drilling programs and expect to resume double-digit annual production growth in 2011 and beyond.” Operations Update In the Spraberry field, Pioneer grew production for the fourth consecutive year.Despite the significant reduction in drilling activity from 370 wells in 2008 to 48 wells in 2009, production in 2009 was 8% higher than in 2008. This production growth reflects the success of the 2008 drilling program, improved well performance and the Spraberry field’s low production decline rates. The Spraberry field is the largest onshore oil field in the U.S. lower 48 states, and Pioneer is the largest producer in the field.With a substantial reduction in well costs, Pioneer’s internal rate of return on Spraberry field drilling has improved to approximately 50% before tax at current NYMEX strip prices for oil and gas.As a result, the Company is aggressively ramping up drilling activity in the field with 14 rigs running in February, increasing to 19 rigs by midyear and 24 rigs by year end. Approximately 425 Spraberry wells are expected to be drilled during 2010, which is expected to generate quarter-to-quarter production growth.Fourth quarter 2009 production averaged 31 MBOEPD and is forecasted to increase by at least 10% to approximately 34 MBOEPD in the fourth quarter of 2010.The majority of these wells will include completions in additional zones, including the Wolfcamp and shale/silt intervals.Pioneer has also commenced a 7,000-acre waterflood project and expects to see an initial response by early The Company plans to continue to add rigs beyond 2010, targeting 40 rigs and drilling 1,000 wells per year by 2012. From 2009 through 2013, Spraberry field production is expected to double, reflecting a compounded annual production growth rate of approximately 20%. As Pioneer ramps up Spraberry field drilling, the Company will continue to focus on controlling drilling costs.Tubular and pumping unit requirements have been contracted through 2011, and sand supply has been contracted through 2012.The Company is also expanding its integrated services in the Spraberry field.One of the Company-owned fracture stimulation fleets has been transferred from the Raton field to the Spraberry field, and a second fleet is being acquired to commence completions in 2011.The Company also plans to purchase ten drilling rigs to cover 20% to 25% of its forecasted 2012 and forward Spraberry field drilling programs. In South Texas, the Company recently announced its second successful well in the Eagle Ford Shale play.The Crawley #1 well flowed at an initial rate of 17 MMCFPD of gas, representing the highest gas rate reported to date in the play, and confirms that dry gas wells provide strong economics at today’s prices. The Company holds 310,000 gross acres in the Eagle Ford Shale play, mostly in the condensate window.To accelerate development of this substantial acreage position, the Company is actively pursuing a joint venture, with bids expected in the second quarter of 2010.In response to the joint venture effort and in preparation for an aggressive development drilling program to be initiated in this play later in 2010, Pioneer formed a new asset team to focus solely on the Eagle Ford Shale. Pioneer is a technology leader in the Eagle Ford Shale with greater than 2,000 square miles of 3-D seismic data, logs from more than 150 operated wells, proprietary core samples and micro-seismic results.The Company is currently operating a two-rig horizontal drilling program, with wells underway in DeWitt and Karnes Counties, both targeting liquids-rich areas. Pioneer’s forecasted daily production from South Texas is expected to increase approximately 10% in the fourth quarter of 2010 as compared to the fourth quarter of 2009.The increase assumes that risked production from a two-rig Eagle Ford Shale drilling program will more than offset natural field declines in the Edwards Trend.Additional production growth is anticipated once the Company completes the joint venture process and begins ramping up its drilling program beyond two rigs, which is expected later in On the North Slope of Alaska, production from Pioneer’s Oooguruk field grew more than 300% in 2009, as compared to 2008, in response to the successful drilling of two Kuparuk wells (one production well and one water injection well) and five Nuiqsut wells (three fracture-stimulated production wells and two unstimulated water injection wells). The Company recently resumed drilling in the Kuparuk formation, where it has previously drilled two high-rate producing wells. After the winter drilling season ends for the Kuparuk formation, drilling will resume in the Nuiqsut formation.A third reservoir will also be tested during the first half of 2010.As a result of this drilling program, Pioneer is forecasting that production in the fourth quarter of 2010 will grow by 60% to 70%, as compared to the fourth quarter 2009 production rate of 5.5 thousand barrels oil per day (MBOPD). In the
